Warner, Chief Justice.
The defendant was indicted for the offense of burglary in the night, and on the trial was found guilty by the jury. A motion was made for a new trial, which was overruled, and the defendant excepted. The only grounds for a new trial insisted on here are that the verdict was contrary to law, that the verdict was contrary to Che evidence, and without evidence to support it. In looking through the evidence contained in the record, we find that there is sufficient evidence to sustain the verdict under the law, therefore the verdict was not contrary to law, nor contrary to the evidence, or without evidence to support it. ' The twelve jurors who passed on the facts, as proved by the witnesses on the trial, were quite as competent to do so as this court, and in contemplation of the law, better qualified to do so. ■ *
Let the judgment of the court below be affirmed.